Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 04/27/2021 in which claims 1-13 are pending and claims 1-8 are presented for examination.
ELECTION/RESTRICTION
Applicants election without traverse of Group I (the product claims 1-8) in the reply filed on 06/07/2022 is acknowledged. 
The traversal is on the ground that Group II (the process Claims 9-13); the process claims are included in the product claims and it is not made by another and materially different process. This is not found persuasive because the process claims further required 3D printer and 3D printing which is considered as different process. Therefore, the process claims 9-13 are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The use of the term Velcro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 7, the broadest reasonable interpretation of the recitation of “the bearing ring encompasses the head of a user of the safety helmet and is in contact with the head of the user of the safety helmet in at least one area” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halldin (WO 2011139224 A1).
Regarding claim 1, Halldin discloses a safety helmet (Figs 1-4), comprising: an arched helmet shell (Figs 1-4, #1)  encompassing an helmet shell interior area; a holding ring (Figs 1-4, #3 (3b-c)) with a curved holding ring edge, the holding ring being located in the helmet shell interior area (Figs 1-4) and permanently connected to the helmet shell (Figs 1-4, connected by suspension members #4a-b) ; an arched shock-absorbing shell (Figs 1-4, #2)  with a curved shock-absorbing shell edge, the shock-absorbing shell being located in the helmet shell interior area, adjoining the helmet shell and configured to absorb kinetic energy wherein the shock-absorbing shell edge areally adjoins the holding ring edge (¶-39, lines 10-14); and a resilient element (¶-55, Figs 1-4, #8 and #9) located in the helmet shell interior area and supported at the holding ring, wherein the resilient element touches the shock-absorbing shell edge and is configured to move the shock-absorbing shell away from the holding ring and to press the shock-absorbing shell against the helmet shell.
Moreover, the limitation “wherein the resilient element touches the shock-absorbing shell edge and is configured to move the shock-absorbing shell away from the holding ring and to press the shock-absorbing shell against the helmet shell” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The helmet of Halldin is capable of performing the function as claimed (¶-52-56; Figs 6-10 shows different ways of fixing fixation member 4 to shock absorbing shell #2 and push shock absorbing shell #2 against the helmet shell #1 especially when the force is applied, resilient element deforms in an elastic, semi-elastic or plastic way (¶-52)).
Regarding claim 2, Halldin discloses the limitation of claim 1 as described above and further discloses wherein: the holding ring (Figs 1-4, #3- 3b and 3c) comprises a projection (Fig 9- portion #4a is consider as projection) pointing towards the shock-absorbing shell; and the projection engages with a corresponding recess (Fig 9, see the recess where portion #9 is inserted) of the shock-absorbing shell.
Regarding claim 5, Halldin discloses the limitation of claim 1 as described above and further discloses wherein: the holding ring edge extends in a plane (Figs 1-4, #3) and has at least one adjoining protruding area (Fig 9, #4), protruding from this plane, which at least one adjoining protruding area adjoins the shock-absorbing shell edge (figs 1-4,9; see how #4 is connect to #2); and a profile of the at least one adjoining protruding area corresponds to a profile of an adjoining area of the shock-absorbing shell edge (Fig 9, #4).
Regarding claim 7, Halldin discloses the limitation of claim 1 as described above and further discloses comprising a bearing ring (Fig 1-4, 3a- bearing ring and holding ring 3b-c are integrally connected), wherein: the bearing ring encompasses the head of a user of the safety helmet and is in contact with the head of the user of the safety helmet in at least one area; and a distance is formed between the holding ring and the bearing ring (Figs 5-6, see the distance of the triangular gap between the holding ring 3b-c and bearing ring 3a)
Regarding claim 8, Halldin discloses the limitation of claim 7 as described above and further discloses, wherein a circumferential dimension of the bearing ring is variable (¶-0045, Fig 1-6, #6); and a distance is formed between the shock-absorbing shell and the bearing ring. 
Halldin discloses a distance is formed between the shock-absorbing shell and the bearing ring (Figs 1-2, see the gap/space (distance) between the bearing ring 3a and the shock-absorbing shell #9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Halldin (WO 2011139224 A1).
Regarding claim 3, Halldin discloses the limitation of claim 2 as described above. Halldin doesn’t explicitly disclose wherein the projection is located between the helmet shell and the shock-absorbing shell, however, in another embodiment of Halldin discloses wherein the projection (Figs 9-10, portion #9) is located between the helmet shell and the shock-absorbing shell (Fig 9 (#9 in the shock absorbing shell #2) and Fig 10 (#9 is located between the helmet shell #1 and the shock-absorbing shell #2); portion #9 can be arrange in different ways is known in the art). 
Therefore, it would have been an obvious matter of design/comfortability choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the projection to locate between the helmet shell and the shock-absorbing shell as desired.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Halldin (WO 2011139224 A1) in view of Durocher (US 10092056 B2).
Regarding claim 4, Halldin discloses the limitation of claim 1 as described above. However, Halldin fails to disclose wherein: the shock-absorbing shell comprises a projection pointing towards the helmet shell; and the helmet shell comprises a stop element pointing towards the shock-absorbing shell; the projection and the stop element together limit a movement of the shock-absorbing shell relative to the helmet shell in at least one direction. 
Durocher discloses the shock-absorbing shell comprises a projection pointing towards the helmet shell (Annotated Fig 1 below); and the helmet shell comprises a stop element pointing towards the shock-absorbing shell (Annotated Fig 1 below); the projection and the stop element together limit a movement of the shock-absorbing shell relative to the helmet shell in at least one direction.

    PNG
    media_image1.png
    357
    677
    media_image1.png
    Greyscale

Annotated Fig 1 of Durocher
Halldin and Durocher are considered analogous art to the claimed invention because they are in the same field of invention for Helmet having outer shell and shock absorbing shell. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Halldin helmet shells to have a projection pointing towards the helmet shell; and the helmet shell having a stop element pointing towards the shock-absorbing shell in order to provide comfortable/ smooth fittings in the shells and for purposes of aesthetic appeal and arbitrary design consideration.  
Please note that the claimed Stop element has broad interpretation and doesn’t have specific structure. The reference element would function to stop movement between the shells. Moreover, the limitation “the projection and the stop element together limit a movement of the shock-absorbing shell relative to the helmet shell in at least one direction.” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The Helmet of modified Halldin is capable of performing the function as claimed.
Regarding claim 6, Halldin discloses the limitation of claim 1 as described above. However, Halldin fails to further discloses wherein the shock-absorbing shell has an outwardly arched projection; the helmet shell has a groove; and the projection of the shock-absorbing shell engages with the groove of the helmet shell.
Durocher discloses the shock-absorbing shell having an outwardly arched projection; the helmet shell has a groove; and the projection  of the shock-absorbing shell engages with the groove of the helmet shell (Annotated Fig 2 below).

    PNG
    media_image2.png
    416
    677
    media_image2.png
    Greyscale

Annotated Fig 2 of Durocher
Halldin and Durocher are considered analogous art to the claimed invention because they are in the same field of invention for Helmet having outer shell and shock absorbing shell. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Halldin helmet shells to have an outwardly arched projection on the shock-absorbing shell and a groove on the helmet shell in order to in order to provide comfortable/ smooth fittings in the shells and for purposes of aesthetic appeal and arbitrary design consideration.  Moreover, the limitation “the projection of the shock-absorbing shell engages with the groove of the helmet shell” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. The Helmet of modified Halldin is capable of performing the function as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Holden (US 5815847 A) discloses a batter's protective helmet includes a relatively rigid helmet or shell defined by a crown, front, rear and opposite side portions; and padding within the helmet for protecting the head of a user. The padding includes crown, front, opposite side and rear protective pad portions. A strap is provided for adjusting the overall size of the padding. The strap had end portions which project through openings in the rear portion of the helmet with each end portion carrying fasteners for fastening to a fastener carried by the helmet between the openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732